Citation Nr: 0122565	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from September 1967 to September 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The essential problem in this appeal is a simple one of 
confusion.  There are two Vietnam-era veterans who share the 
same first and last names and the same middle initials.  The 
veteran who is the subject of this appeal, who will be 
hereafter referred to as "Veteran One", has the middle name 
of "Carnell"; while the second veteran, who will be 
hereafter referred to as "Veteran Two", bears the middle 
name of "Carleton."  Both Veteran One and Veteran Two 
reside in the same city and receive medical treatment from 
the same VA facility.  Furthermore, it appears that they both 
suffer from similar medical disabilities and have filed VA 
compensation claims with the same RO.  The possibilities for 
mixing up these records are thus readily apparent.

Review of the claims file shows that many of Veteran Two's 
submissions to the RO and many of his medical records have 
become associated with Veteran One's claims file.  It also 
appears, unfortunately, that the RO may have relied upon 
information pertaining to Veteran Two in its adjudication of 
Veteran One's claim.  

Prior to further review, the claims folders of Veteran One 
and Veteran Two must be reviewed.  Evidence pertaining to 
each veteran must be sorted and associated with the correct 
claims folder.  Because the RO's most recent request to the 
VA Medical Center for medical records pertaining to Veteran 
One yielded records pertaining to Veteran Two instead, the RO 
should obtain any outstanding recent medical records 
reflecting treatment and/or evaluation of Veteran One.  Then, 
after associating the proper documentation with each 
veteran's file, the RO must readjudicate Veteran One's claim.  

The Board only has jurisdiction over Veteran One's claim and 
this remand is thus limited to reflect that fact.  It is of 
course anticipated that any appropriate actions will be taken 
with respect to any claim of Veteran Two.

In addition to the practical issues outlined above, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  The VCAA is accordingly applicable to this 
appeal.  Recently-enacted regulations implementing the VCAA 
are applicable as well.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should locate the claims file 
of Veteran Two and sort the evidence 
pertaining to each Veteran into the 
appropriate claims files.  

2.  The RO should obtain all records of 
VA medical treatment afforded to Veteran 
One which are not contained in his claims 
file for inclusion in the file.

3.  The RO must review Veteran One's 
claims file and ensure that all 
notification and development action 
required by the VCAA, are fully complied 
with, to include obtaining any private 
medical evidence or another VA 
examination, as indicated.  Thereafter, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


